Citation Nr: 1504931	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  11-26 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a lung disorder.

2.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder, and depression, and, if so, whether service connection is warranted. 

3.  Whether the Veteran's countable income was excessive for the receipt of VA pension benefits. 


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services




WITNESSES AT HEARING ON APPEAL

Veteran and his daughter


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in November 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island. 

In February 2014, the Veteran presented testimony before the undersigned.  A transcript of the hearing is associated with the electronic claims file.

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.

With respect to the Veteran's psychiatric claim, the issue has been recharacterized on the title page of this decision to include the larger issue of whether new and material evidence has been presented to reopen the claim for service connection for an acquired psychiatric disorder.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  Although the RO has adjudicated the claim as that for PTSD alone, the record shows diagnoses of other psychiatric disorders, to include depression and anxiety.  The Board has consolidated those claims into a request for service connection for an acquired psychiatric disorder in light of the decision in Clemons v. Shinseki.  Clemons, 23 Vet. App. 1 (2009) (a claim for service connection for psychiatric symptoms should not be limited to consideration of a specific diagnosis). 

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety and depression is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An August 2008 Board decision denied service connection for a lung disorder on the basis that there was no evidence of a current lung disorder associated with the Veteran's active service.  

2.  Although the evidence received since the August 2008 denial of service connection for a lung disorder was not previously submitted to agency decisionmakers, it does not relate to an unestablished fact necessary to substantiate the claim, is cumulative and/or redundant of the evidence of record at the time of that last prior final denial, and does not raise a reasonable possibility of substantiating the claim.

3.  Rating decisions in November 2006 and November 2008 denied service connection for PTSD.  The Veteran did not file a notice of disagreement as to either determination. 

4.  Evidence received since the November 2008 final rating decision is new and material, as it raises a reasonable possibility of substantiating the claim of service connection for an acquired psychiatric disorder.
 
5.  For the period of the appeal, the Veteran's countable income exceeded the applicable VA pension income limits. 


CONCLUSIONS OF LAW

1.  New and material evidence has not been received and the claim of entitlement to service connection for a lung disorder is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  New and material evidence has been submitted since the November 2008 rating decision, and the Veteran's claim for service connection for an acquired psychiatric disorder is reopened.  38 U.S.C.A. §§ 5103A, 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014). 

3.  The Veteran's countable income was excessive for receipt of VA pension benefits.  38 U.S.C.A. §§ 1521, 1522 (West 2014); 38 C.F.R. §§ 3.23, 3.271, 3.272 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014). 

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. 
§ 3.159(b) (2014).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule). 

With regard to the issue related to VA pension benefits, as explained below, the pertinent facts in this case are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claim, and no further action is required to comply with VA's duties to notify and assist.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).

As to the issue of whether new and material evidence was submitted to reopen the claim for service connection for an acquired psychiatric disorder, without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  This is so because the Board is taking action favorable to the Veteran by reopening the issue at hand.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992). 

As to the issue of whether new and material evidence was submitted to reopen the claim for service connection for a lung disorder, in the September 2009 letter to the Veteran, he was provided notice regarding what information and evidence is needed to substantiate his claim to reopen the previously denied service connection claim.  He was also notified as to what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter also informed the Veteran of the reason for the prior denial of service connection for a lung disorder, as well as the type of evidence needed to reopen the claim.  See Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).  The letter also advised the Veteran of how disability ratings and effective dates are assigned, and the type of evidence which impacts those determinations.  The Veteran's claim was then adjudicated in November 2009.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment and personnel records, available post-service private treatment records, post-service VA treatment records, as well as his lay statements and hearing testimony.  The Board recognizes that the Veteran was not afforded a VA examination regarding his claim to reopen service connection for a lung disorder; however, examinations are not necessary in this case.  The claim turns on the absence of evidence of any relationship between any current lung disorder and the Veteran's active service, explained in further detail below.  A current VA examination would not lend support to establishing the requirement of in-service incurrence.  Moreover, until new and material evidence is submitted to reopen a finally denied claim, a VA examination is not required.  38 C.F.R. § 3.159(c)(4)(iii).  As VA examinations would not provide information relevant to the claim at hand and is not required for the issues requiring new and material evidence, an examination is not needed to make a determination in this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  A remand for this purpose is, therefore, unnecessary.

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121. Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Petition to Reopen Previously Denied Claims

Generally, a claim that has been denied may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) . 

"New and material evidence" can be construed as that which would contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's disability or injury, even when it would not be enough to convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The 
Court emphasized that the regulation is designed to be consistent with 38 C.F.R. 
§ 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110   (2010); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only needs to be probative in regard to each element that was a specified basis for the last disallowance). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Lung Condition

Service connection for a lung condition was originally denied by way of a June 2006 rating decision, because the evidence failed to establish that the Veteran had a lung condition causally connected to his active service.  The Veteran appealed that decision and in August 2008, the Board issued a decision denying the claim.  The Board recognized the Veteran's report of in-service exposure to coal dust, as well as his ongoing tobacco use, and found that a lung disorder related to active service did not exist.   The August 2008 Board decision is final.  38 C.F.R. §§ 3.104, 20.1103 (2009).  New and material evidence is required to reopen this claim.

The evidence available at the time of the August 2008 Board decision included the Veteran's service treatment records, showing a single in-service record dated in January 1969 for an acute upper respiratory infection, and entrance and separation examinations, which were negative for any type of lung disorder.  Also of record was May 2008 hearing testimony, during which the Veteran testified that he was exposed to charcoal fumes and asbestos while in active service, and that he smoked cigarettes during active service.  The Veteran reported being diagnosed with a lung disorder in 2006 and being prescribed an inhaler as treatment.  VA treatment records included a November 2005 notation of x-ray findings showing interstitial changes on chest film, with a prescription of Nicotine patches.  A February 2006 report shows that the Veteran was working on discontinuing use of tobacco products.

Since August 2008, the Veteran has submitted statements in which he claimed that service connection is warranted for his lung condition.  VA treatment records were added to the record, which show ongoing treatment for a "tobacco use disorder."  See July 2009 clinical notes.  He was treated for bronchitis in July 2009 and "counseled to stop smoking."  There is no evidence of a lung disorder in the record other than that attributed to tobacco usage.  The Veteran again provided hearing testimony in February 2014.  His February 2014 testimony was consistent with that provided in May 2008 in that he claimed to have a lung disorder related to exposure to charcoal fumes in service. 

In view of the foregoing, the Board finds that the evidence received since the last prior denial of service connection for a lung condition, while new in the sense that it was not previously considered, does not relate to an unestablished fact necessary to substantiate the claim, is cumulative and/or redundant of the evidence of record at the time of the last prior final denial, and does not raise a reasonable possibility of substantiating the Veteran's claim.  There was no evidence added to the claims file to suggest that the Veteran has a lung disorder as a result of his active service, or associated with exposure to charcoal fumes therein.  In fact, the only evidence added to the claims file since the last prior denial continues to suggest that the only lung disorder present is related to the Veteran's longstanding tobacco use.  Furthermore, the fact remains that the onset of breathing problems seemingly associated with tobacco use manifested in approximately 2005 or 2006, many years following the Veteran's service.  Therefore, new and material evidence has not been received pursuant to 38 C.F.R. § 3.156(a), and the claim for service connection for a lung disorder is not reopened.




Psychiatric Disorder

The Veteran's claim of entitlement to service connection for PTSD was initially denied by way of a November 2006 rating decision and then, again, in November 2008.  In both decisions, the RO found that there was no evidence of a current diagnosis of PTSD.  The Veteran did not indicate any disagreement with either of the decisions rendered.  Because no indication of disagreement with the most recent, November 2008, rating decision denying service connection for PTSD was ever received, the November 2008 rating decision is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2014).  The Veteran filed claim to reopen service connection for PTSD in August 2009, the denial of which is under appeal.  

The evidence of record at the time of the November 2008 rating decision consisted of the Veteran's claim, service treatment records, and post-service VA clinical records dated through August 2008.  These records included a negative PTSD screen in October 2005, but notations of trouble with depression and anxiety following a job loss.  A July 2006 clinical note documents the Veteran's symptoms of PTSD and ongoing anxiety and depression.  A July 2008 statement from a VA psychiatrist suggests that the Veteran has a diagnosis of PTSD related to his active service.  August 2008 clinical notes show Axis I diagnoses of PTSD, major depressive disorder and generalized anxiety disorder.  The RO nonetheless found that service connection for PTSD was not warranted, because it found that the Veteran's reported stressors are unverifiable due to a lack of detailed information such as names and places.

Evidence added to the record since November 2008 includes ongoing VA clinical records showing treatment for major depressive disorder, generalized anxiety disorder and PTSD.  Further, a VA psychiatrist submitted statements in support of the Veteran's claim in December 2010, May 2012, and October 2013.  While the Board recognizes the positive nature of these opinions, the VA psychiatrist suggests that the Veteran's PTSD is due to his Vietnam service.  The Veteran, however, did not have Vietnam service.  Rather, he served for a time in Germany and on TDY at a base hospital in Germany during the Vietnam Era.  Nonetheless, the Board recognizes these statements as supportive of the Veteran's claim.  Further, at the Veteran's February 2014 Board hearing, he again reported his in-service stressors and at the time identified at least one name of a person involved.  See hearing transcript at page 6.  In that the RO's prior denial was based upon an inability to verify the Veteran's stressors due to a lack of such information, the Board finds this information to be both new and material to his claim for service connection for PTSD.  The VA findings showing the existence of a current PTSD disability, along with anxiety and depression, combined with the identification of a person involved in the claimed stressors, as well as the personnel records already in the record documenting the Veteran's whereabouts during his TDY, is new and material evidence sufficient to reopen this service connection claim.  The records and lay statements are new in that they were not previously submitted to VA for consideration.  Further, the new evidence is material because it relates to unestablished facts necessary to substantiate the claim, especially when considered contemporaneous to the evidence already of record.  The Board recognizes that, for purposes of reopening the Veteran's claim, his lay statements serve as credible evidence.  Justus v. Principi, 3 Vet. App. 510, 513 (1992) (holding that in determining whether evidence is new and material, the credibility of the evidence is presumed).  Consequently, the Veteran has submitted new and material evidence sufficient to reopen his claim of entitlement to service connection for an acquired psychiatric disorder.  In determining that the evidence submitted since the November 2008 rating decision was both new and material, the Board took cognizance of whether the evidence could, if the claim was reopened, reasonably result in the substantiation of the claim with VA's assistance.  38 C.F.R. § 3.303(b); see Shade, 24 Vet. App. at 117.

VA Pension Benefits

Nonservice-connected pension is a benefit payable by VA to a veteran of a period of war who is permanently and totally disabled from nonservice-connected disability not the result of the veteran's willful misconduct.  38 U.S.C.A. § 1521(a).  One prerequisite to entitlement is that the veteran's income may not exceed the applicable maximum pension rate (MAPR) specified in 38 C.F.R. § 3.23.  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a).  The MAPR is published in Appendix B of VA Manual M21-1 (M21-1) and is to be given the same force and effect as if published in VA regulations.  38 C.F.R. §§ 3.21, 3.23.  The MAPR is revised every December 1st and is applicable for the following 12-month period.  Pension benefits are paid at the maximum annual rate reduced by the amount of annual income received by the veteran.  38 U.S.C.A. § 1521(b); 38 C.F.R. §§ 3.3(a)(3)(vi), 3.23(a), (b), (d)(4). 

In determining annual income, all payments of any kind or from any source shall be counted as income during the 12-month annualization period in which received unless specifically excluded under 38 C.F.R. § 3.272.  Recurring income, received or anticipated in equal amounts and at regular intervals such as weekly, monthly, quarterly and which will continue throughout an entire 12-month annualization period, will be counted as income during the 12-month annualization period in which it is received or anticipated.  38 C.F.R. § 3.271(a)(1).  Income from Social Security Administration (SSA) benefits is not specifically excluded under 38 C.F.R. § 3.272, and therefore is included as countable income.

In this case, the Veteran applied for service connection benefits in August 2009.  During a phone call with the RO in September 2009, he indicated that he also wished to pursue nonservice-connected pension benefits.  In November 2009, he was notified that the pension claim was denied on the basis that his income was excessive.  He has perfected an appeal as to this determination.  The question at issue is whether the Veteran's countable income was excessive for the receipt of VA pension benefits.

Effective December 1, 2008, and for the year thereafter (thus at the time of the Veteran's September 2009 claim for benefits), the MAPR for a single veteran with no dependents was $11,181.00.  See VA Manual M21-1, Part I, Appendix B.  During the pendency of the claim, the Veteran has confirmed that he receives only retirement and Social Security age related benefits.  The Veteran was provided the opportunity to give detailed income and medical expense information to VA.  See September 2009 letter to the Veteran and November 2009 notice of decision.  He, however, did not provide any specific information.  Thus, the RO utilized findings from the Social Security Administration to determine that the Veteran had an annual Social Security income of $22,620 at the time.  The RO also accounted for the Veteran expenses for Medicare premiums, which totaled $1,156.00, but the Veteran's income nonetheless remained in excess of $11,181.00.  Again, the RO gave the Veteran an opportunity to provide detailed income and medical expense information, but he opted not to do so.  Furthermore, at the time of the February 2014 Board hearing, the Veteran indicated he would provide additional information in this regard, but no such information has been received.  The RO informed the Veteran that the matter would be recalculated if his income level decreased or his medical expenses increased.  No additional financial information or medical expense information for the period of the claim was submitted by the Veteran.  

Even considering the Veteran's Medicare premiums, his 2009 countable income ($21,464.00) was still in excess of the maximum annual limit for receipt of pension ($11,181.00).  The law is dispositive in this case.  Because the evidence shows that the Veteran's income exceeded the income limits for payment of nonservice-connected pension benefits, the claim must be denied.


ORDER

New and material evidence not having been received sufficient to reopen the claim of entitlement to service connection for a lung disorder, the benefit sought on appeal is denied.

New and material evidence having been submitted, the claim of entitlement to service connection for an acquired psychiatric disorder is reopened and, to this extent only, the appeal is granted.

The appeal to establish that the Veteran's countable income was not excessive for the purpose of payment of VA pension benefits is denied.




REMAND

While the Board regrets any additional delay, a remand is necessary in order for the RO to attempt to verify the Veteran's claimed stressors, and for the Veteran to be afforded a VA examination related to his claim for service connection for an acquired psychiatric disorder, to include PTSD, as well as major depressive disorder and generalized anxiety disorder.

Initially, the Board notes that the RO's prior denials of service connection for PTSD were based upon a lack of sufficient information to verify the Veteran's reported in-service stressors.  In particular, the RO cited the lack of names and places of people involved.  At the time of his February 2014 hearing, the Veteran reported that the incidents he is reporting occurred while he was on TDY in Germany.  The record reflects that the Veteran had service in Germany between November 1968 and June 1970 as a "Medical Aidman (Clerk)" and that he was on TDY at the base hospital pharmacy for 90 days between April 1969 and July 1969.  Thus, it should be clear to the RO where the incidents reported by the Veteran took place, in that he claims they occurred during a time in which he worked as a pharmacist.  See hearing transcript at page 5.  Further, at the time of the hearing, the Veteran reported discovering the wife of a friend who had committed suicide by cutting her wrists.  Id. at page 6.  He identified the woman as M.O.M. at the hearing.  Id.  Thus, the approximate dates within a period of three months, the location and a name are of record, such that the RO should make an effort to verify the Veteran's reported stressors.

Furthermore, the Veteran has not been provided a VA examination for his psychiatric claims.  The psychiatric reports in the Veterans claims files pertain to his PTSD, as well as ongoing diagnoses of anxiety and depression.  The Veteran maintains that these disabilities are causally connected to his active service.  A review of his service treatment records reveals that during a March 1968 pre-induction examination, his psychiatric condition was noted as abnormal.  The examiner noted a "tremendous number of psychiatric somatic complaints related to accident."  The Veteran had a pre-service motor vehicle accident during which he was seriously injured.  In July 1968, a gastroenterologist noted that the Veteran is generally "quite tense and upset" and "has been quite upset about whether he's going to make the grade or not."  This physician recommended a mental health evaluation to aid in the process of adapting to military life.  Later in July 1968, the Veteran underwent a mental health evaluation to determine his qualification to serve.  This examiner determined that there was no disqualifying psychiatric condition and that the Veteran "tends to be emotional."  Another July 1968 clinical note shows, "there is a large amount of anxiety."  Following these July 1968 reports, however, there is no further notation of psychiatric evaluation.  The January 1970 separation examination shows normal psychiatric evaluation and the Veteran reported no history of nervous trouble of any sort, depression or excessive worry, or frequent trouble sleeping.

In September 2006, at a VA general mental health clinical visit, the Veteran reported seeing a psychiatrist in 1975.  He also reported having nightmares for years and that he had a chance to "reup" in Vietnam since he spoke French, but "he wasn't interested in staying in [S]outheast [A]sia."  This record also shows that the Veteran reported that he "tries not to think of [V[ietnam experience."  The Board again notes, however, that the Veteran served overseas in Germany during the Vietnam Era, but not in the Republic of Vietnam.  The Veteran's service personnel records show that he was medically disqualified from service in Southeast Asia.  

Nonetheless, several VA clinicians have assessed the Veteran has having PTSD, anxiety and depression, and have submitted statements noting a positive connection between the Veteran's psychiatric disability and his active service.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, VA  must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for finding a link between current disability and service, for the purpose of determining whether an examination is warranted, is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  In this case, based upon the evidence noted, above, the Board finds that at present the evidence exists to warrant a VA examination.  The Board, therefore, finds that a remand is necessary in order to afford the Veteran a VA examination to assess the nature and etiology of any current psychiatric disorder, to include PTSD, anxiety and depression. 

On remand, prior to any examination, VA must also assist the Veteran in obtaining relevant outstanding medical records related to his psychiatric treatment.  38 C.F.R. § 3.159(c) (2014).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain relevant prior and ongoing VA treatment records related to the Veteran's treatment of his claimed psychiatric disorder(s), to include PTSD, anxiety and depression.  The RO must ensure the record is complete dating since the Veteran's separation from service, to include any psychiatric treatment in 1975 as referenced by the Veteran in the October 2006 VA clinical note.  If any requested records are not available, the claims file should be annotated to reflect such and the Veteran notified.

2.  Undertake any necessary development to independently verify the alleged stressful experience(s), including his coming upon the body of a M.O.M., the wife of a fellow service member who committed suicide, during his TDY at the base hospital in Germany between April 14, 1969, and July 15, 1969.  This development is to include contacting the U.S. Army and Joint Services Records Research Center (JSRRC) or other appropriate agency as necessary.  Any additional action necessary for independent verification of a particular alleged stressor, to include follow-up action requested by the contacted entity, should be accomplished.  If the search for corroborating information leads to negative results, the Veteran and his representative should be notified of this fact.  The efforts taken to obtain them should be explained, and any further action to be taken should be described.

3.  Once the record is developed to the extent possible, afford the Veteran a VA psychiatric examination to determine the nature and etiology of any currently present acquired psychiatric disability, to include PTSD, anxiety and depression.  The claims files and any pertinent evidence in Virtual VA and VBMS that is not contained in the paper claims files must be made available to and reviewed by the examiner.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner should provide diagnoses of any and all current psychiatric disabilities, to include PTSD, anxiety and depression.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that the currently diagnosed disorder, is caused by or the result of any aspect of the Veteran's active service, to include due to any verified stressor reported by the Veteran, or due to the Veteran's reported in-service symptoms of anxiety.  The examiner should take note that the Veteran served in Germany in the Vietnam Era, but not within the Republic of Vietnam.  The examiner must also determine whether, with any medical certainty, he or she is able to delineate between the Veteran's PTSD and any other psychiatric diagnosis present.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important that each disability be viewed in relation to its history (38 C.F.R. § 4.1 (2014)), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner for review.  If an opinion cannot be made without resort to mere speculation, this must also be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382 (2010)

4.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2014).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

5.  After the above development has been completed, the RO/AMC should readjudicate the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety and depression.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter  the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


